SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 4, 2009 NBT Bancorp Inc. (Exact name of registrant as specified in its charter) Delaware 0-14703 16-1268674 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 52 South Broad Street, Norwich, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(607) 337-2265 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On August 4, 2009, NBT Bancorp Inc. filed with the Securities and Exchange Commission a prospectus supplement to the base prospectus contained in its effective shelf registration statement (File No. 333-158197) relating to the shares of common stock which may be offered pursuant to its dividend reinvestment and stock purchase plan. This Current Report is being filed to present certain exhibits which shall be incorporated by reference into the registration statement. Item 9.01. Financial Statements and Exhibits. (a)Not Applicable. (b)Not Applicable. (c)Not Applicable. (d)Exhibits. Exhibit No. Description Opinion of Hogan & Hartson LLP regarding legality of securities being offered. Consent of Hogan & Hartson LLP (included in Exhibit 5.1). - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. NBT BANCORP INC. Date: August 4, 2009 By: /s/ Michael J. Chewens Name: Michael J. Chewens Title: Senior Executive Vice Presidentand Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Opinion of Hogan & Hartson LLP regarding legality of securities being offered. Consent of Hogan & Hartson LLP (included in Exhibit 5.1). - 3 -
